     Rafey S. Balabanian (SBN 315962)
 1 rbalabanian@edelson.com
 2 EDELSON PC
     123 Townsend Street, Suite 100
 3 San Francisco, California 94107
 4 Telephone:  415.212.9300
   Facsimile: 415.373.9435
 5
     Robert Teel (SBN 127081)
 6   lawoffice@rlteel.com
     LAW OFFICE OF ROBERT L. TEEL
 7   1425 Broadway, Mail Code: 20-6690
     Seattle, Washington 98122
 8   Telephone: 866.833.5529
     Facsimile: 855.609.6911
 9
     [Additional counsel appearing on signature page]
10
     Attorneys for Plaintiffs and the Proposed Classes
11
12                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
13
14 DENNIS MAGANA, SCOTT SWINDELL, and
     DAVID TOROSYAN, on behalf of themselves,
15 and all others similarly situated,
16                                                       Case No.: 2:19-CV-01572-JAM-KJN
                           Plaintiffs,
17
            v.                                           ORDER GRANTING JOINT MOTION
18                                                       TO STAY
19 ADTALEM GLOBAL EDUCATION, INC.,
     formerly known as DEVRY EDUCATION                   Judge: Hon. John A. Mendez
20 GROUP, INC., a Delaware corporation, DEVRY
     UNIVERSITY, INC., a Delaware corporation,
21
22                         Defendants.

23
24
25
26
27
28



     ORDER GRANTING JOINT MOT. TO STAY CASE NO. 2:19-CV-01572-JAM-KJN
1                              ORDER ON JOINT MOTION TO STAY
2          This Court, having reviewed and considered the Parties’ Joint Motion to Stay, finds that
3 in light of the outcome of the Parties’ December 17, 2019 mediation, a stay in this matter is
4 appropriate. Accordingly, IT IS HEREBY ORDERED:
5          1.      All proceedings and deadlines in the case are stayed for forty-five (45) days; and

6          2.      The Parties shall submit a Joint Status Report by February 19, 2020 reporting on

7 the progress of finalizing the purported settlement. If a settlement is finalized and executed
8 before this date, the Parties shall promptly submit a Notice of Settlement in accordance with
9 Local Rule 160.
10
11         IT IS SO ORDERED.

12
     Dated: January 17, 2020                          /s/ John A. Mendez
13                                                    HONORABLE JOHN A. MENDEZ
14                                                    United States District Court Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -1-
     [PROPOSED] ORDER GRANTING JOINT MOT. TO STAY              CASE NO. 2:19-CV-01572-JAM-KJN
